Citation Nr: 0726370	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for erectile dysfunction 
as secondary to a service-connected disability of severe 
discogenic entrapment neuropathy, cervical and lumbar spine 
and wedging fracture T11 and L1.  

2.	Entitlement to an increased evaluation for hearing loss in 
the left ear, currently 0 percent disabling. 

3.	Entitlement to a separate evaluation of tinnitus for each 
ear. 

4.	Entitlement to special monthly compensation under 38 
U.S.C.A. 1114 (1) based on the need for aid and assistance. 

5.	Entitlement to special monthly compensation under 38 
U.S.C.A.1114 (1) based on anatomical loss or loss of use of 
both feet. 

6.	Entitlement to special monthly compensation under 38 
U.S.C.A. 1114 (k) based on loss of use of the left leg. 

7.	Entitlement to special monthly compensation under 38 
U.S.C.A. 1114 (m) based on anatomical loss or loss of use of 
both arms. 

8.	Entitlement to specially adapted housing. 

9.	Entitlement to special home adaptation grant. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1975 and from February 1975 to June 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002, April 2003 and January 2004 RO 
decisions.  

As a preliminary matter, the Board notes that the RO accepted 
the veteran's March 9, 2004 letter as a Substantive Appeal in 
response to a February 2, 2004 Statement of the Case.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2006).  

In April 2007, the veteran requested a hearing before the 
Board in Washington, D.C.  A hearing was originally scheduled 
in May 2007.  This hearing was postponed by the veteran and 
rescheduled on June 25, 2007.  The veteran received 
notification on May 14, 2007 of the rescheduled hearing date 
with instructions that if he needed to reschedule a second 
time, he needed to file a request in writing or his hearing 
request would be considered withdrawn.  To date, no written 
correspondence has been received, therefore, the Board will 
continue with appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	There is no competent medical evidence of a nexus between 
the veteran's erectile dysfunction and his service-connected 
disability of severe discogenic entrapment neuropathy, 
cervical and lumbar spine and wedging fracture T11 and L1.  

3.	The veteran's service-connected hearing loss disability is 
manifested by Level I hearing acuity in the left ear.

4.	The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. §4.87, Diagnostic Code (DC) 6260 (2006).

5.	The veteran's service-connected disabilities have not 
rendered him severely limited in his ability to perform the 
activities of daily living or protect himself from the 
hazards and dangers incident to his daily environment without 
care or assistance of another person on a regular basis.  

6.	The medical evidence of record does not show that the 
veteran's service-connected disability caused the anatomical 
loss or loss of use of both feet.

7.	The medical evidence of record does not show that the 
veteran's service-connected disability caused the loss of use 
of his left leg. 

8.	The medical evidence of record does not show that the 
veteran's service-connected disability caused the anatomical 
loss or loss of use of both arms. 

9.	The medical evidence of record demonstrates that the 
veteran cannot walk without the assistance of leg braces.  

10.	The veteran is entitled to specially adapted housing and 
is precluded from a special home adaptation grant under 
38 C.F.R. § 3.809a (2006). 


CONCLUSION OF LAW

1.	Erectile dysfunction was not incurred in or aggravated by 
service, nor was it proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304; 3.310 (2006).

2.	The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86 (2006).  

3.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260; 
Smith v. Nicholson, 451 F.3d. 1344 (C.A. Fed. 2006).  

4.	The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person have not been met. 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2006).

5.	The criteria for special monthly compensation for the 
anatomical loss or loss of use of both feet have not been 
met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2006).

6.	The criteria for special monthly compensation for the loss 
of use of the left leg have not been met.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006).

7.	The criteria for special monthly compensation for the 
anatomical loss or loss of use of both arms have not been 
met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2006).

8.	The criteria for specially adapted housing have been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.809 (2006).

9.	The criteria for a special home adaptation grant have not 
been met. 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.809a 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July 2004, March 2006 and July 2006.  

The Board finds that the VCAA timing requirement was not met 
for all issues included in the December 2002, April 2003 and 
January 2004 RO decisions.  The Board finds that any defects 
with respect to the timing of the VCAA notice requirements 
were harmless errors in this case.  The claim was 
readjudicated subsequent to the VCAA notices in June 2006 and 
September 2006 by the RO, which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decision.  In addition, 
said notices were provided by the RO prior to the transfer 
and certification of the veteran's case to the Board.  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is the 
veteran's claim for erectile dysfunction, VA is also required 
to include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In a March 2006 letter, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  While the timing of this notice was after the 
initial adjudication, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
The question of the rating or effective date is rendered moot 
as service connection is not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled a hearing before the Board in May 2007 and June 
2007.  The veteran was also afforded VA examinations in 
November 2002, November 2003, May 2006 and June 2006.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

ERECTILE DYSFUNCTION 

The veteran asserts that he is entitled to service connection 
for erectile dysfunction as secondary to his service 
connected spine disability.  The Board will consider whether 
the veteran is entitled to service connection for erectile 
dysfunction on both a direct and secondary basis.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

The veteran did not report that he experienced erectile 
dysfunction prior to service and the May 1968 pre-enlistment 
medical examination clinically evaluated the veteran as 
normal.  The veteran did complain of erectile dysfunction 
during service and the medical examinations in February 1969, 
July 1969, May 1970, May 1971, February 1974, June 1977, 
February 1987, March 1987 and May 1988 were silent regarding 
erectile dysfunction.  The remaining service medical records 
are silent for a diagnosis of or treatment for erectile 
dysfunction.  

In a November 2003 VA Compensation and Pension Examination of 
the Spine an examiner opined that the veteran's erectile 
dysfunction was not related to his spine disability.  The 
examiner concluded although there was pain, the veteran did 
not have difficulty achieving an erection.  

The Board concludes, based on the medical evidence of record, 
that the veteran's erectile dysfunction is not related to an 
in-service disease or injury and is not proximately due to or 
the result of a service-connected disease or injury, as is 
required for service connection.  

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, The Board finds that the veteran is not 
entitled to service connection for erectile dysfunction 
because there has been no evidence of a link to service or a 
service connected disability.  

HEARING LOSS

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected hearing loss, left ear. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran was granted service connection in May 1993 and 
did not appeal the initial rating, therefore, the Board will 
examine the veteran's current level of disability.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The veteran's test results do not meet the 
numerical criteria for such a rating, and thus his hearing 
loss is to be rated by the method set forth in 38 C.F.R. § 
4.85.  

In a November 2002 VA Audiology Examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
25
55
65

The average puretone threshold in the veteran's left ear was 
39 decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the left ear.  The diagnosis was 
sensorineural hearing loss in the left ear.  

These findings produce hearing acuity level I in the left ear 
under Table VI of 38 C.F.R. § 4.85.  As the veteran's hearing 
disability is only service connected for the left ear, 
therefore, his right ear is also assigned a hearing acuity 
level I in accordance with 38 C.F.R. § 4.85(f).  Such results 
warrant a 0 percent rating when the auditory acuity levels 
are entered in Table VII of 38 C.F.R. § 4.85.

There has been no evidence presented suggesting that the 
veteran's hearing loss, left ear has increased in severity.  
As such, the Board finds that the veteran is entitled to a 0 
percent rating for his hearing loss, left ear disability.  

TINNITUS 

The veteran was assigned a 10 percent rating for his service-
connected bilateral tinnitus, however, he asserts that he is 
entitled to a 10 percent rating for each ear.  

The U.S. Court of Appeals for Veterans Claims (CAVC) held in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) that the pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (C.A. Fed. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, DC 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

SPECIAL MONTHLY COMPENSATION UNDER 38 U.S.C. 1114 

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, the anatomical loss or loss of use of both feet, 
the loss of use of the left leg, and based on the anatomical 
loss or loss of use of both arms.  

The veteran has both service-connected and nonservice-
connected disabilities that contribute to his impairment.  
The veteran is currently service-connected for severe 
discogenic entrapment neuropathy, lumbar spine and wedging 
fracture T11 and L1 (40 percent disabling); cervical 
myelopathy with carpal tunnel syndrome and ulnar neuropathy, 
right upper extremity associated with residuals traumatic 
arthritis cervical spine (20 percent disabling); residuals 
traumatic arthritis cervical spine (20 percent disabling); 
tinnitus (10 percent disabling); hypertension (10 percent 
disabling); bowel dysfunction associate with severe 
discogenic entrapment neuropathy, cervical and lumbar spine 
(10 percent disabling); hearing loss, left ear (0 percent 
disabling) and kidney stones (0 percent disabling).  The 
veteran has been assigned a combined 70 percent schedular 
rating and a total rating based on individual 
unemployability since December 2006.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole. It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2006).

A November 2003 VA Compensation and Pension Examination 
reveals that the veteran used a walker at home and was 
essentially housebound.  The veteran was also diagnosed with 
fecal incontinence which was related to his service-
connected spine disability.  

In a December 2003 VA treatment note, the physician 
indicated that it was unclear whether or not the veteran was 
in the permanent need for regular aid and attendance or 
housebound status.  

In a VA treatment record dated in May 2006 the veteran 
indicated that he sometimes uses a cane or walker but not all 
the time.  At the time of the consultation, the examiner 
noted the veteran did not use a cane or walker.  The veteran 
reported numbness in the right upper extremity and right 
lower extremity.  He wore metal upright ankle fixation 
orthotics on both ankles.  The veteran also had a history of 
approximately 4-5 falls per year.  

In a May 2006 VA Compensation and Pension Examination of the 
veteran's intestines, the veteran was diagnosed with fecal 
incontinence likely due to dysfunction of the anal sphincter 
which likely was a result of the veteran's spinal injury. 

In a May 2006 VA Compensation and Pension Examination of the 
veteran's peripheral nerves, the examiner observed no 
problems when the veteran rose from a chair.  The veteran did 
walk with a walker and his gait was antalgic.  There were 
also no problems with cerebellar testing.  The examiner found 
that there was no significant neurological impairment from 
the veteran's back injury.  

In a May 2006 VA Compensation and Pension Examination of the 
veteran's spine, the veteran had 4/5 strength in all of his 
upper extremity muscles and his left lower extremity muscle.  
He had some weakness to ankle dorsiflexion otherwise he had 
4/5 strength in all his lower extremity muscles.  Sensation 
was decreased in his right foot compared to his left and he 
has palpable pulses distally.  The examiner was unable to 
elicit any reflexes in the veteran's lower extremities and he 
had symmetric reflexes in his biceps and triceps.  The 
examiner opined that the veteran was not fully giving effort 
and the testing results were inconsistent.  

In a June 2006 VA General Medical Examination, the examiner 
found that the veteran's spine disability prevented the 
veteran from exercise and sports, had a moderate effect on 
chores and shopping, had a mild effect on traveling and no 
effect on recreation, feeding, bathing, dressing, toileting, 
grooming or driving.  

In a June 2006 VA General Medical Examination, the examiner 
noted pain and stiffness in the veteran's left and right 
ankle.  The veteran used braces on both legs and a walker.  
The veteran's gait was antalgic and he had impaired walking.  
There was no muscle weakness, atrophy or spasm.  The 
veteran's extremities were noted as normal.  The veteran had 
normal coordination and no motor loss on the right or left 
side.  The examiner also found that the veteran's right foot 
drop, tibial neuropathy prevented the veteran from sports, 
had a moderate effect on shopping and exercise, had a mild 
effect on chores, and no effect on recreation, traveling, 
feeding, bathing, dressing, toileting, grooming or driving.  

Aid and Assistance

Special monthly compensation is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b) (2006).

The medical evidence of record show that the veteran's 
service-connected disabilities are not disabling as to render 
him severely limited in his ability to perform the activities 
of daily living without care or assistance of another person 
on a regular basis.  There is no indication that the veteran 
cannot dress, undress, clean, adjust prosthetics, or feed 
himself without assistance.  There is evidence that the 
veteran had fecal incontinence, however there is no 
indication that he needs personal assistance regarding his 
fecal incontinence.  Additionally, there is no indication 
that the veteran needs to be protected from the dangers of 
his daily environment as he is able to ambulate and walk 
without assistance.  Therefore, the Board concludes that the 
veteran has not met the criteria for an award of special 
monthly compensation benefits based on a need for regular aid 
and attendance.

Anatomical Loss or Loss of Use of Both Feet. 

A veteran is entitled to special monthly compensation if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both feet as 
to be in need of regular aid and attendance.  38 C.F.R. 
§ 1114(l).  

The medical evidence of record reveals that the veteran has 
4/5 strength in his left lower extremity muscle and some 
weakness in his ankle dorsiflexion, but otherwise 4/5 
strength in all his lower extremity muscles.  Additionally, 
the veteran's right foot drop does not have an effect on his 
recreation, traveling, feeding, bathing, dressing, toileting, 
grooming or driving.  The veteran was also able to rise from 
a chair without difficulties and walk with a walker.  There 
was also no cerebellar problems or significant neurological 
impairment.  

Therefore, the Board finds that the evidence of records 
weighs against a finding that the veteran has anatomical loss 
or loss of use of his feet.  

Loss of Use of the Left Leg.

A veteran is entitled to special monthly compensation if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one foot, or 
one hand.  38 C.F.R. § 1114(k).  

The veteran claims entitlement to special monthly 
compensation based on the anatomical loss or loss of use of 
his left leg.  The medical evidence of record, however, 
reveals that the veteran has 4/5 strength in his left lower 
extremity.  He had pain and stiffness in his ankles, used 
braces on both legs and sometimes used a walker.  There was 
no muscle weakness, atrophy or spasm and all his extremities 
were normal.  The veteran had normal coordination and no 
motor loss on the left side.  The examiner also did not find 
functional impairment of the veteran's daily activities due 
to a left leg disability.  

Therefore, considering all the medical evidence of record, 
the Board finds that the medical evidence weighs against a 
finding for special compensation based on anatomical loss or 
loss of use of the veteran's left leg.  

Anatomical Loss or Loss of Use of Both Arms.  

A veteran is entitled to special monthly compensation if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both hands, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, rendering such veteran so significantly disabled as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m).  

The veteran claims entitlement to special monthly 
compensation based on the anatomical loss or loss of use of 
both arms.  The medical evidence of record reveals that the 
veteran did not have significant neurological impairment and 
had 4/5 strength in his upper extremity muscles.  The veteran 
also had symmetric reflexes in his biceps and triceps.  There 
was no muscle weakness, atrophy or spasm and his extremities 
were noted as normal with normal coordination and no motor 
loss.  The veteran's disability had no effect on recreation, 
feeding, bathing, dressing, toileting, grooming or driving.  

Therefore, considering all the medical evidence of record, 
the Board finds that the medical evidence weighs against a 
finding for special compensation based on anatomical loss or 
loss of use of the veteran's arms.  

SPECIALLY ADAPTED HOUSING

The veteran asserts  that he is entitled to specially adapted 
housing.  Specially adapted housing is available to a veteran 
who has a permanent and total service-connected disability 
due to: (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) 
the loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury or with loss of use of 
one upper extremity, which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

The Board acknowledges that the veteran's service-connected 
disabilities cause him significant difficulties.  The 
evidence of record demonstrates that the veteran sometimes 
used a walker and cane, because of his service-connected 
spine disability.  The medical evidence of record also 
indicated that the veteran wore metal upright ankle fixation 
orthotics on both ankles and leg braces.  The June 2006 VA 
General Medical Examination specifically indicated that the 
veteran needed leg braces on both legs to walk.  

The Board finds that the medical evidence of record 
demonstrates that the veteran cannot walk without the 
assistance of his leg braces.  Affording the veteran the 
benefit of the doubt, the Board finds the veteran's service-
connected disability precludes locomotion without the aid of 
braces, and he is entitled to assistance in acquiring 
specially adapted housing.  


SPECIAL HOME ADAPTATION GRANT 

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran does not have bilateral visual acuity of 5/200 or 
less or anatomical loss or loss of use of both hands.  The 
veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809.  Therefore, the veteran does not meet the 
criteria in 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a and 
is not entitled to a special home adaptation grant. 


ORDER

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service connected disability of 
severe discogenic entrapment neuropathy, cervical and lumbar 
spine and wedging fracture T11 and L1 is denied.  

2.  A compensable rating for hearing loss, left ear 
disability is denied.  

3.  A schedular evaluation in excess of 10 percent for 
tinnitus is denied.

4.  Entitlement to special monthly compensation under 38 
U.S.C. 1114 (1) based on the need for regular aid and 
attendance is denied. 

5.  Entitlement to special monthly compensation under 38 
U.S.C. 1114 (1) based on anatomical loss or loss of use of 
both feet is denied.  

6.  Entitlement to special monthly compensation under 38 
U.S.C. 1114 (k) based on loss of use of the left leg is 
denied. 

7.  Entitlement to special monthly compensation under 38 
U.S.C. 1114 (m) based on anatomical loss or loss of use of 
both arms is denied.

8.  Entitlement to specially adapted housing is granted. 

9.  Entitlement to special home adaptation grant is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


